Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lawrence Verline Wilder, Sr., appeals the district court’s order denying his motions to reopen two civil actions that have been closed for more than ten years. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Wilder v. Sebelius, Nos. 1:97-cv-01809-FNS; 1:96-cv-03472-FNS (D.Md. Mar. 4, 2009). Wilder’s motions for rehearing and rehearing en banc, for appointment of counsel, and for an excusable neglect waiver are denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.